DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Oath/Declaration
	The declaration under 37 CFR § 1.130(a) filed by Bor Z. Jang on 9 September 2020 has been fully considered and is addressed below with the corresponding arguments.

Response to Arguments
Applicant’s arguments, filed 9 September 2020, with respect to the disqualification of Zhamu et al. as prior art have been fully considered and are persuasive. The declaration and arguments show that Zhamu does not qualify as prior art due to the 102(b)(1)(A) exception. Accordingly, the rejections in view of Zhamu have been withdrawn. 

	Additionally, after further consideration the obviousness double patenting rejections have been withdrawn as the selenium cathode material is not part of the claims by Zhamu ‘167. 

Reasons for Allowance
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Zhamu et al. (US 2010/014378, hereinafter referred to as “Zhamu”).
Zhamu teaches primary cathode active particles coated in part with graphene platelets. However, Zhamu is silent to the cathode materials being selenium particles or coatings and further does not adequately teach the materials being encased or encapsulated by single or multiple exterior graphene sheets.
At the time of filing no art was found that could be used independently or in combination with other prior art including the cited prior art that would have rendered the instant claims obvious or anticipated to a person having ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767